Case: 11-14268   Date Filed: 08/24/2012   Page: 1 of 2

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                            Case No. 11-14268
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 1:10-cr-00358-DHB-WLB-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

MARCO GARY DUNN,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                        ________________________

                             (August 24, 2012)

Before BARKETT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Kipler S. Lamar, appointed counsel for appellant Marco Gary Dunn, has
              Case: 11-14268     Date Filed: 08/24/2012   Page: 2 of 2

moved to withdraw from further representation of Dunn and has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of this appeal is correct. Because our examination of the entire

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Dunn’s conviction and sentence are AFFIRMED.




                                         2